Case: 21-51165     Document: 00516552864          Page: 1    Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                   No. 21-51165
                                                                            FILED
                                                                    November 21, 2022
   Cruz E. Sanchez,                                                    Lyle W. Cayce
                                                                            Clerk
                                                            Plaintiff—Appellant,

                                       versus

   Sergeant Galvan; Officer Escamilla; Officer Casillos;
   Officer Carrasco; Corporal Payne; Officer LeBlanc;
   Officer Burrowls; Officer Grissom; Nurse Jessica
   Allen; Corporal Garcia,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 7:21-CV-43


   Before Higginbotham, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Cruz E. Sanchez, Texas prisoner # 2351055, requests leave to proceed
   in forma pauperis (IFP) in his appeal of the district court’s grant of summary
   judgment and dismissal with prejudice of his 42 U.S.C. § 1983 complaint. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51165     Document: 00516552864           Page: 2   Date Filed: 11/21/2022




                                    No. 21-51165


   also requests appointment of counsel. To proceed IFP, Sanchez must
   demonstrate financial eligibility and a nonfrivolous issue for appeal. See
   Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). We review a district
   court’s summary-judgment dismissal de novo. See Hernandez v. Yellow
   Transp., Inc., 670 F.3d 644, 650 (5th Cir. 2012).
          The district court summarized Sanchez’s claims as follows: excessive
   use of force; failure to provide meals appropriate for Sanchez’s medical
   condition; failure to prevent Sanchez’s suicide attempt; misplacing or
   stealing personal property; retaliation against Sanchez due to his numerous
   grievances by changing his meal plan, requesting that he be handcuffed and
   shackled while going to medical appointments, and instituting disciplinary
   proceedings against him; supervisory liability; and harassment and physical
   and mental abuse. On appeal, Sanchez largely fails to mention the district
   court’s reasons for granting summary judgment and dismissing the instant
   case. To the extent that Sanchez failed to identify any error in the district
   court’s analysis, he has abandoned any challenge he might have raised
   regarding the decision. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987).
          As to Sanchez’s claims of harassment, threats, and retaliation, he does
   not explain how the alleged acts violated his constitutional rights. See
   Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir. 2002); Jones v. Greninger,
   188 F.3d 322, 324-25 (5th Cir. 1999); Siglar v. Hightower, 112 F.3d 191, 193
   (5th Cir. 1997); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983). To the
   extent that he argues the district court prevented him from conducting
   discovery, Sanchez does not explain how additional discovery would have
   created a genuine issue of material fact. See Adams v. Travelers Indem. Co. of
   Conn., 465 F.3d 156, 162 (5th Cir. 2006).




                                         2
Case: 21-51165      Document: 00516552864           Page: 3   Date Filed: 11/21/2022




                                     No. 21-51165


          Because Sanchez has not demonstrated that his appeal involves “legal
   points arguable on their merits,” his motion to proceed IFP is DENIED,
   and his appeal is DISMISSED as frivolous. Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citation omitted); see Baugh
   v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2. His
   motion for appointment of counsel is DENIED as moot.
          The dismissal of this appeal as frivolous counts as a “strike” under 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537-39 (2015).
   Sanchez is WARNED that if he accumulates three strikes, he will not be
   able to proceed IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          3